Title: [Diary entry: 21 October 1788]
From: Washington, George
To: 

Tuesday 21st. Thermometer at 54 in the Morning—54 at Noon and 54 at Night. Flying clouds all day, with the Wind very hard from the No. Wt. Went up to Alexandria to move the Court to appoint Commissioners to settle the Accts. of the Administration of Colo. Thos. Colvills Estate to whose Will I was an Executor. Colo. Fitzgerald, Mr. William Herbert & Mr. Robt. McCrae being nominated for this purpose—any two to act—I dined at Mr. Fendalls & came home in the afternoon.